DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.          Claims 1-11 are pending in this application.

Priority
3.           Acknowledgement is made of applicant’s claim for foreign priority based on application UK 1900987.7 filed on 01/24/2019 under 35 U.S.C 119(a)-(d). 
             Acknowledgment is made that this application is a national stage filing under 35 U.S.C. 371 of international application no. PCT/EP2020/051601 filed on 01/23/2020.

Drawings
4.          The drawing has been filed on 07/22/2021 are acceptable for examination purpose.

Information Disclosure Statement
5.           The information disclosure statement filed on 07/22/2021 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Claim Rejections - 35 USC § 101
6.         35 U.S.C. 101 reads as follows:



7.         the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
            Claim 10 limitation recites “a program that, when executed by a client computer….” embodying functional descriptive material (i.e., a program).  Such claimed program does not define any structural i.e. claimed program doesn’t disclose “non-transitory computer readable medium”. However, a claimed program with a non-transitory computer readable medium encoded with a program is a computer element which defines structural and function interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583‐84, 32 USPQ2d at 1035. Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and therefore, without the non-transitory computer‐readable medium needed to realize the computer program’s functionality, it is non-statutory functional descriptive material. 
Moreover, the scope of the presently claimed invention encompasses products not falling within one of the four statutory categories of invention.  For example, Applicants specification does disclose the types of the computer readable medium, but does not limit the computer readable medium to strictly hardware.  See Applicant’s specification at, for example, [0038-0039, 0077].
non- transitory computer-readable storage medium for storing a program……”.

Claim Rejections - 35 USC § 103
8.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.        Claims 1, 5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. [hereafter Sun], US Pub 2018/0095396 (cited in IDS) in view of Takenaka, US Pub 2015/0339561.
            As to claim 1 [independent], Sun teaches a printing system [fig. 1, element ; 0110] for printing from a client computer at each of a first physical location and a second physical 5location, the system comprising [fig. 1; 0110-0114  Sun teaches that the each client 40a-c can execute print job through print servers 30a-c using printer 20a-c at their location]: 
           the client computer [fig. 2, element 40c]; 
           a print server [fig. 2, element 30c] provided within an internal network of the first location [figs. 1-2; 0110-0114  Sun teaches that the one of the print servers 30c is positioned at the first location within the network]; 
fig. 1, element 10] configured to be accessed via the 10internet at each of the first and second locations [0113 Sun teaches that the main server 10 can be accessed by the print servers 30a-c from the locations a-c]; 
           a first printer [figs.1-2, element 20c] provided on the internal network of the first location [figs. 1-2; 0110-0114  Sun teaches that the one of the printers 20c is positioned at the first location C within the network]; 
           a second printer [figs.1-2, element 20c] provided on an internal network of the second location [figs. 1-2; 0110-0114  Sun teaches that the one of the printers 20b is positioned at the first location C within the network];  
           15wherein the client computer comprises [fig. 2, element 40c]: 
           identification means configured to identify whether the client computer is connected to the internal network at the first location or connected to the internal network at the second location [fig. 2; 0120-0125 Sun teaches that the client 40c which transmits its IP address to the server 10 in order to obtain the IP address of the server 40c to establish connection with the server 40c which confirms that the client 40c is connected to the network at the first location C]; 
           20connection means configured to request configuration information from the cloud service, the request including location information identified by the identification means [fig. 2; 0120-0125 Sun teaches that the client 40c which transmits its IP address to the server 10 in order to obtain the IP address of the server 40c to establish connection with the server 40c which confirms that the client 40c is connected to the network at the first location C]; and 
fig. 2; 0120-0125  Sun teaches that the client 40c which transmits its IP address to the server 10 in order to obtain the IP address of the server 40c to establish connection with the server 40c which confirms that the client 40c is connected to the network at the first location C]: 
            in a case where the identification means identifies that the client computer is connected to the internal network at the first location, to send 30print data to the print server for printing [fig. 2; 0120-0130 Sun teaches that the client 40c which transmits its IP address to the server 10 in order to obtain the IP address of the server 40c to establish connection with the server 40c which confirms that the client 40c is connected to the network at the first location C, so the generated print data can be sent to the first printer 20b from the client 40c]; and 
            in a case where the identification means identifies that the client computer is on the internal network at the second location, to perform an operation, the operation being one of [0114, 0123  Sun teaches that the client 40b which transmits its IP address to the server 10 in order to obtain the IP address of the server 40b to establish connection with the server 40c which confirms that the client 40c is connected to the network at the second location B]: 
             Sun doesn’t teach 35storing the print data locally on the client computer for subsequent retrieval by the printer for printing, sending the print data from the client computer to the second 24WO 2020/152257PCT/EP2020/051601 printer for subsequent printing, and 
             sending the print data from the client computer to the cloud service for subsequent retrieval by the printer for printing.
              Takenaka teaches in a case where the identification means identifies that the client computer is on the internal network at the second location, to perform an operation, the operation being one of [figs. 9A, 15, 18; 0105-0109, 0127-0136  Takenaka teaches that the client 400 which is identified at the network at one of the first or the second location, and performs the operation of the generating and transmitting the print data to the server (see fig. 15 in which print data is transmitted by client 400 positioned at one of the first or the second location, because printer 200 positioned at the different location from the client 200)]:
              storing the print data locally on the client computer for subsequent retrieval by the printer for printing, sending the print data from the client computer to the second 24WO 2020/152257PCT/EP2020/051601 printer for subsequent printing, and 
             sending the print data from the client computer to the cloud service for subsequent retrieval by the printer for printing [figs. 9A, 15, 18; 0105-0109, 0127-0136  Takenaka teaches that the client 400 which is identified located on the network either at one of the first or the second location (see fig. 15 in which print data is transmitted by client 400 at one of the first or the second location, because printer 200 positioned at the different location from the client 200), and performs the operation of the generating and transmitting the print data to the server for subsequent retrieval by the printer 200 (see fig. 15) to print the retrieved print data].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takenaka teaching to send the print data from the client computer to the server for subsequent retrieval by the 

              As to claim 3 [dependent from claim 1], Takenaka teaches wherein in a case where the identification means identifies that 20the client computer is on the internal network at the second location, the received configuration information configures the client computer to send metadata about the print job to the cloud service to register the print job on the cloud service [figs. 9A, 15, 18; 0105-0109, 0127-0136  Takenaka teaches that the client 400 which is identified located on the network either at one of the first or the second location (see fig. 15 in which print data is transmitted by client 400 at one of the first or the second location, because printer 200 positioned at the different location from the client 200), and performs the operation of the generating and transmitting the print data to the server for subsequent retrieval by the printer 200 (see fig. 15) to print the retrieved print data].

 
               As to claim 5 [dependent from claim 1], Takenaka teaches wherein the first printer is operable, when a user logs in to the 35first printer, to retrieve a list of print jobs associated with the logged in user from the print server and operable to retrieve a list of print jobs associated with the logged in user from the cloud service [figs. 9A, 15, 18; 0105-0109, 0127-0136  Takenaka teaches that the client 400 which is identified located on the network either at one of the first or the second location (see fig. 15 in which print data is transmitted by client 400 at one of the first or the second location, because printer 200 positioned at the different location from the client 200), and performs the operation of the generating and transmitting the print data to the server for subsequent retrieval by the printer 200 (see fig. 15) to print the retrieved print data. The printer 200 displayed the retrieved print data list (see fig. 9A) to be selected by the user and gets printed].  
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takenaka teaching to send the print data from the client computer to the server for subsequent retrieval by the printer for printing to modify Sun’s teaching for receiving print data transmitted from a client terminal over a wired or wireless communication network, and receives authentication information including a device ID and user information from the client terminal through a short-range wireless communication to print the data received in response to the reception of the authentication information. The suggestion/motivation for doing so would have been benefitted to the user to perform authentication printing in a simple manner for the user and the authentication printing with a high level of security can be achieved even if a printing instruction is sent from the client terminal shared by the users.

20              As to claim 8 [dependent from claim 1], Sun teaches wherein the identification means is configured to identify whether the client computer is connected to the internal network at the first location or connected to the internal network at the second location by identifying routers that forward 25one or more packets sent from the client computer to a predetermined network destination [fig. 2; 0110-0114, 0120-0125 Sun teaches that the client 40c which transmits its IP address to the server 10 in order to obtain the IP address of the server 40c to establish connection with the server 40c which confirms that the client 40c is connected to the network at the first location C].  
30 
              As to claim 9 [independent], However, the independent claim 9 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 9 would be rejected based on same rationale as applied to the independent claim 1.

               As to claim 10 [dependent from claim 9], Sun teaches a program that, when executed by a client computer, causes the client computer to perform a method according to claim 9 [fig. 7, element 42; 0180].

Allowable Subject Matter
10.          Claims 2, 4, 6-7, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.        The following is an examiner’s statement of reasons for allowance: 
             The dependent claims 2, 11, 6-7 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein each of the print server and cloud service include a user authentication function and a connection is configured between the print server and the cloud service, wherein 10information about registered users is synchronized between the authentication function of the print server and the authentication function of the cloud service over the connection so that at least one registered user can access functions of the print server when printing at the first 15location and functions of the cloud service when printing at the second location. wherein in a case where the identification means identifies that the client computer is on the internal network at the second location, the received configuration information-6-Amendment for Application No.: Attorney Docket: 1000-28108-PCTUSconfigures the client computer to send metadata about the print job to the cloud service to register the print job on the cloud service. wherein the print server and cloud service are configured to share metadata about print jobs stored on the 5cloud service and print jobs stored on the print server, the cloud service being configured to provide, upon request from the second printer, a list of print jobs that includes print jobs associated with a user logged in to the second printer that have metadata stored on the cloud service and 10print jobs associated with the user logged in to the second printer that are stored on the print server. wherein in a case that a user selects a print job stored on the print server 15from the list of print jobs, the cloud service is configured to retrieve the selected print job from the print server and transmit the selected print job to the second printer for printing”, in combination with all other limitations as claimed.
            The dependent claim 4 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the second printer is configured to retrieve from the cloud service a list of print jobs associated with a user that logs in to the second printer and to retrieve and print a print job 30selected by a user from the retrieved list from the client computer on which the print jobs is stored”, in combination with all other limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674